Citation Nr: 0209083	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  99-13 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as secondary to the veteran's service-connected 
rhinosinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

The veteran's appeal also initially included the issues of 
entitlement to service connection for a sinus disorder and 
PTSD, but those claims have subsequently been granted.  
Additionally, the veteran initiated an appeal as to the 
initial zero percent evaluation for allergic rhinitis 
(subsequently recharacterized as rhinosinusitis), but he 
withdrew that appeal in a March 2000 statement following the 
assignment of a 10 percent evaluation in a February 2000 
rating decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's service-connected rhinosinusitis has 
worsened his underlying sleep apnea disorder.



CONCLUSION OF LAW

Aggravation of the veteran's sleep apnea is proximately due 
to his service-connected rhinosinusitis, and service 
connection is therefore warranted for this disorder.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disability.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the June 1999 
Statement of the Case and in a January 2001 letter.  See 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).  In these 
issuances, the RO notified the veteran that he would have to 
submit competent medical evidence linking a current 
disability to service or to a service-connected disability.  
In the June 1999 Statement of the Case, the RO also cited to 
the provisions of 38 C.F.R. § 3.159 (2001), indicating that 
the VA would obtain all identifiable medical records 
(providing that the veteran provided signed releases, as 
necessary) and that, if such efforts proved unsuccessful, the 
VA would inform the veteran that it was his ultimate 
responsibility to furnish such evidence.  See generally 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (the VA's duties include providing a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim and a description of which portion of 
that evidence (if any) was to be provided by the veteran and 
which portion the VA would attempt to obtain on his behalf).

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001). 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2001).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the case at hand, the veteran's service medical records 
are entirely negative for treatment of sleep apnea or related 
symptoms.  The veteran was first treated for sleep apnea at a 
VA facility in July and October of 1996.  An August 1997 VA 
report indicates that the veteran was recommended to use a 
continuous positive airway pressure (CPAP) machine for his 
sleep apnea.  While several subsequent reports suggest good 
CPAP results, a May 1999 VA treatment record reflects that 
the veteran "still has nasal stuffiness at times which makes 
nasal CPAP difficult to use."  Similarly, a June 1999 record 
reflects that the veteran was "[i]ntermittently compliant 
using nasal CPAP because of nasal stuffiness."  

The veteran underwent a VA nose, sinus, larynx, and pharynx 
examination in September 1999.  In the examination report, 
the examiner, who made no notation as to whether the claims 
file had been reviewed, opined that the veteran had symptoms 
of allergic rhinitis and obstructive sleep apnea and that the 
onset of these symptoms occurred during service on account of 
"environmental exposures during that time."

Subsequently, the RO requested a second doctor's opinion as 
to the cause of the veteran's sleep apnea.  In an October 
1999 Deferred Rating Decision, a VA doctor indicated that he 
had reviewed the claims file and that the veteran's sleep 
apnea was not documented in service.  Rather, the doctor 
attributed sleep apnea to morbid obesity.

In a February 2000 note, a VA treatment provider noted that 
the veteran "has chronic sinusitis and allergies, which 
frequently affect his ability to use nasal CPAP for treating 
his sleep apnea" and that "his frequent problems with 
congestion cause him to be unable to fully utilize CPAP 
throughout the night, resulting in some daytime sleepiness, 
which affects his quality of life."  

Upon reviewing this evidence, the Board first notes that 
there are conflicting medical opinions as to whether the 
veteran's sleep apnea was of service onset.  The VA examiner 
who examined the veteran in September 1999 but apparently did 
not review the claims file indicated service onset, while a 
VA doctor who reviewed the claims file in October 1999 found 
sleep apnea to be related to morbid obesity and not to 
service.  As the October 1999 opinion is based on claims file 
review and not a history reported by the veteran, as was 
apparently the case with the September 1999 VA examination, 
the Board accords the October 1999 opinion more probative 
weight.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  
Therefore, the Board finds that the preponderance of the 
evidence does not support the conclusion that the veteran's 
sleep apnea was incurred as a result of service.

This determination does not end the Board's inquiry, however.  
The question remains whether incurrence or aggravation of the 
veteran's sleep apnea is proximately due to, or the result 
of, his service-connected rhinosinusitis.  While the veteran 
has not offered evidence showing that actual incurrence of 
sleep apnea is related to his rhinosinusitis, there are 
numerous treatment records indicting that the veteran's 
compliance with CPAP therapy for sleep apnea was 
substantially compromised by nasal stuffiness.  Even more 
significantly, the February 2000 VA note reflects that the 
veteran's sinus congestion caused him to be unable to fully 
utilize CPAP therapy, resulting in daytime sleepiness and a 
decline in the quality of his life.

The Board interprets the aforementioned evidence as 
supporting the conclusion that the veteran's sleep apnea has 
been worsened by his service-connected rhinosinusitis.  Under 
38 C.F.R. § 3.310 (2001) and Allen, service connection is 
warranted in cases of such aggravation of a nonservice-
connected disorder by a service-connected disorder.  
Accordingly, entitlement to service connection for sleep 
apnea, on account of aggravation resulting from the veteran's 
service-connected rhinosinusitis, is granted.



ORDER

The claim of entitlement to service connection for sleep 
apnea, to include as secondary to the veteran's service-
connected rhinosinusitis, is granted.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

